                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                           3:18-cv-00664-MR

TRAVON LEVI WOODS,                               )
                                                 )
                          Plaintiff,             )
                                                 )           ORDER
v.                                               )
                                                 )
RONALD COVINGTON, Officer,                       )
Scotland Correctional Institution,               )
DANIEL BARNES, Unit Manager,                     )
Scotland Correctional Institution,               )
ALFORD HUNT, Correctional Officer,               )
Scotland Correctional Institution                )
                                                 )
                      Defendants.                )
__________________________________               )

      This matter is before the undersigned on Defendants’ Motion to

Reschedule Judicial Settlement Conference and Motion to Excuse Attendance

of Individual Defendants (the “Motion,” Doc. 78).

      A telephonic settlement conference has been set for Thursday, August

26, 2021 beginning at 1:00 p.m. The undersigned’s Order of August 9, 2021

provided instructions regarding the parties’ participation in that conference.

Doc. 77.

      By their Motion, Defendants ask that the Judicial Settlement

Conference be rescheduled. For the reasons set forth in the Motion,

Defendants’ request will be allowed.




           Case 3:18-cv-00664-MR Document 79 Filed 08/23/21 Page 1 of 3
      Additionally, Defendants ask that Ronald Covington, Daniel Barnes, and

Alford Hunt (“Defendants”) be excused from personally attending the

conference. Doc. 78 at 3. Defendants contend that this request is justified

because the North Carolina Department of Public Safety (“NCDPS”), as

Defendants’ employer, is “primarily responsible for monetary awards,” and

because representatives of NCDPS “will attend the scheduled settlement

conference and will have the ability to negotiate and enter into any binding

settlement agreement on behalf of Defendants.” Id. See N.C.G.S. §143-300.6(a)

(“The unit of State government that employed the employee shall pay the first

one hundred fifty thousand dollars ($150,000) of liability”).

      With respect to Defendants’ participation, while defense counsel and the

NCDPS representatives may have authority to negotiate and enter a binding

settlement on behalf of Defendants, as parties to the case Defendants

themselves have a vested interest in the matter and the undersigned otherwise

believes Defendants’ personal participation in the conference may be

beneficial.   In order to ensure that such participation is not unduly

burdensome, the undersigned previously advised that Defendants and their

counsel may participate in the settlement conference from different physical

locations if they so choose, as long as they are on one conference line during

the conference. See Doc. 77 at 2. Accordingly, Defendants’ request that they be

excused from personally participating in the conference will be denied.

                                       2

        Case 3:18-cv-00664-MR Document 79 Filed 08/23/21 Page 2 of 3
      IT IS HEREBY ORDERED THAT Defendants’ Motion to Reschedule

Judicial Settlement Conference and Motion to Excuse Attendance of Individual

Defendants (Doc. 78) is GRANTED IN PART and DENIED IN PART as

follows:

      (1) Defendants’ request that the Judicial Settlement Conference be

           rescheduled is GRANTED, and the Judicial Settlement Conference is

           RESET to Thursday, September 30, 2021 beginning at 1:00 p.m. All

           provisions of the undersigned’s previous order regarding the Judicial

           Settlement Conference (Doc. 77) remain in effect.

      (2) Defendants’ request that Ronald Covington, Daniel Barnes, and

           Alford Hunt be excused from personally attending the conference is

           DENIED.

      (3) The Clerk is respectfully directed to certify a copy of this Order to Ms.

           Alicia Baker at Bertie Correctional Institution.

                                         Signed: August 20, 2021




                                         3

           Case 3:18-cv-00664-MR Document 79 Filed 08/23/21 Page 3 of 3
